COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                          §

 Lakeside Village Homeowners                  §               No. 08-15-00214-CV
 Association, Inc., Principal Management
 Group of North Texas, and Principal          §                 Appeal from the
 Management Group, Inc.,
                                              §            County Court at Law No. 3
                      Appellants,
                                              §             of Dallas County, Texas
 v.
                                              §              (TC# CC-11-07783-C)
 Alfred "Corky" Belanger and Michael
 Drennan,                                     §

                      Appellee.               §

                                             §
                                           ORDER

       The Court GRANTS the Appellants’ third motion for extension of time within which to

file the brief until November 9, 2015. NO FURTHER MOTIONS FOR EXTENSION OF

TIME TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Dawn Woelfel Hansen, the Appellants’ attorney,

prepare the Appellants’ brief and forward the same to this Court on or before November 9, 2015.

       IT IS SO ORDERED this 22nd day of October, 2015.

                                                   PER CURIAM

Before McClure, C.J., Rodriguez and Hughes, JJ.